PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Gardner et al.
Application No. 13/831,954
Filed: 15 Mar 2013
For: Therapeutic Angiogenesis for Treatment of the Spine and Other Tissues
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed 09 February 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice mailed 
07 February 2020.  Accordingly, the date of abandonment of this application is 08 May 2020.  A Notice of Abandonment was mailed 20 July 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required substitute statement;
(2) the petition fee of $1000; and
(3) a statement of unintentional delay.  

The petition to withdraw from issue under 37 CFR 1.313 and RCE are being referred to the appropriate Deciding Official for determination.

Any questions concerning this decision should be directed to the undersigned at (571) 272-6735.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET